
	
		II
		109th CONGRESS
		2d Session
		S. 3493
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide that quantitative restrictions shall not apply
		  with respect to certain knit performance outerwear pants.
	
	
		1.Knit performance outerwear
			 pants
			(a)Elimination of
			 quantitative restrictions
				(1)In
			 generalNotwithstanding any other provision of law, quantitative
			 restrictions shall not apply to imports of knit performance outerwear pants
			 described in paragraph (2) and classifiable in subheading 6103.43.15,
			 6104.63.20, 6112.20.10, or 6113.00.90 of the Harmonized Tariff Schedule of the
			 United States to
			 the extent entry of such pants is claimed under the column 1 general rate of
			 duty of the Harmonized Tariff Schedule.
				(2)Performance
			 outerwear pants
					(A)In
			 generalThe term performance outerwear pants means
			 ankle length pants, of water-resistant or coated synthetic fiber fabrics, that
			 have 2 or more of the following:
						(i)Side
			 openings.
						(ii)Sealed seams at
			 the front (up to the zipper or other means of closure) and back rise.
						(iii)Insulation for
			 cold or inclement weather protection.
						(iv)At
			 least one pocket with a means of closure (zippered or hood and look enclosed
			 pockets, or other type of enclosed pockets).
						(v)Scuff
			 guards.
						(vi)Elasticized or
			 draw string weather closure around the waist or ankles.
						(vii)Articulated
			 knees or reinforcement in the seat or knees.
						(B)Ski
			 pantsFor purposes of subparagraph (A), the term
			 performance outerwear pants includes all pants classifiable as
			 parts of ski suits under heading 6112 of the Harmonized Tariff Schedule of the
			 United States.
					(C)Water-resistant
			 fabricThe term water-resistant fabric means fabric,
			 whether knit, woven, or composite, that meets the requirements for water
			 resistance described in Additional U.S. Note 2 to chapter 62 of the Harmonized
			 Tariff Schedule of the United States, whether or not the finished article is
			 classifiable in the subheadings listed in such Note 2.
					(D)Coated
			 synthetic fabricsThe term coated synthetic fabrics
			 means fabrics classifiable in heading 5602, 5603, 5903, 5906, or 5907 of the
			 Harmonized Tariff Schedule of the United States, as well as knitted or
			 crocheted pile fabrics impregnated, coated, covered, or laminated with
			 plastics, including composite fabrics where the coating is consistently visible
			 in the cross section.
					(E)Sealed
			 seamsThe term sealed seams means seams that are
			 sealed by means of taping, gluing, bonding, cementing, or similar processes for
			 the purpose of waterproofing.
					(b)Effective
			 DateSubsection (a) applies to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 30th day after the date of the
			 enactment of this Act.
			
